                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                            CHAPTER 13
 Mervin Alvin Mc Conney
 a/k/a Mervin A. Mc Conney                         CASE NO. 5:20-bk-00983
 a/k/a Mervin Mc Conney
 a/k/a Mervin A. McConney                              ORIGINAL PLAN
                                                   2nd AMENDED PLAN (Indicate 1st , 2nd , 3rd ,
 Debtor                                                  etc.)
                                                     1 Number of Motions to Avoid Liens
                                                     1 Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
   which are not included in the standard plan as approved by                         Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,         Included       Not
   set out in § 2.E, which may result in a partial payment or no                      Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
   nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income

       1. To date, the Debtor paid $4,200.00 (enter $0 if no payments have been made to the
Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit payments
through the Trustee as set forth below. The total base plan is $67,806.00, plus other payments and
property stated in § 1B below:




Case 5:20-bk-00983-RNO         Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                 Desc
                              Second Amended Plan Page 1 of 7
    Start           End                Plan            Estimated        Total          Total
   mm/yyyy         mm/yyyy           Payment            Conduit        Monthly       Payment
                                                       Payment         Payment      Over Plan
                                                                                       Tier
 11/2020         06/2021          $1,000.00        N/A               $1,000.00     $ 9,000.00
 07/2021         06/2022          $1,100.00        N/A               $1,100.00     $13,200.00
 07/2020         06/2023          $1,200.00        N/A               $1,200.00     $14,400.00
 07/2023         03/2025          $1,286.00        N/A               $1,286.00     $27,006.00
                                                                             Total $63,606.00
                                                                       Payments:

        2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

       3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform
   to the terms of the plan.

       4. CHECK ONE: ( X ) Debtor is at or under median income. If this line is checked, the rest
                      of § 1.A.4 need not be completed or reproduced.

                            ( ) Debtor is over median income. Debtor estimates that a minimum
                            of $_______ must be paid to allowed unsecured creditors in order to
                            comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

       1. The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value
          is calculated as the value of all non­exempt assets after the deduction of valid liens and
          encumbrances and before the deduction of Trustee fees and priority claims.)

       Check one of the following two lines.

           X   No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
               completed or reproduced.

       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan
          proceeds in the estimated amount of $_______ from the sale of property known and
          designated as ___________. All sales shall be completed by ___________, 20____. If
          the property does not sell by the date specified, then the disposition of the property shall
          be as follows: _______________.

       3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as
          follows: non-exempt proceeds from personal injury lawsuit. Estimated contribution
          is $25,000.

                                                   2


Case 5:20-bk-00983-RNO         Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                      Desc
                              Second Amended Plan Page 2 of 7
2. SECURED CLAIMS.

   A. Pre-Confirmation Distributions. Check one.

     X     None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.


   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
      Direct Payments by Debtor. Check one.

           None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

    X      Payments will be made by the Debtor directly to the creditor according to the original
           contract terms, and without modification of those terms unless otherwise agreed to by
           the contracting parties. All liens survive the plan if not avoided or paid in full under the
           plan.

        Name of Creditor                    Description of Collateral                Last Four
                                                                                      Digits of
                                                                                      Account
                                                                                      Number
 Specialized Loan Servicing        155 Longfellow Circle, Albrightsville,          8638
                                   PA


C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
Check one.

           None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

    X      The Trustee shall distribute to each creditor set forth below the amount of arrearages in
           the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
           they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
           the automatic stay is granted as to any collateral listed in this section, all payments to the
           creditor as to that collateral shall cease, and the claim will no longer be provided for
           under § 1322(b)(5) of the Bankruptcy Code:

   Name of Creditor              Description of           Estimated       Estimated     Estimated
                                  Collateral             Pre-petition        Post-      Total to be
                                                          Arrears to        petition     paid in
                                                          be Cured       Arrears to        plan
                                                                          be Cured
 Specialized Loan           155 Longfellow Circle,      $29,247.46       $5,342.28      $34,589.74
 Servicing                  Albrightsville, PA                           *Per Stip
                                                                         filed
                                                                         10/5/2020

                                                   3


Case 5:20-bk-00983-RNO         Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                   Desc
                              Second Amended Plan Page 3 of 7
 Towamensing Trails       155 Longfellow Circle,       $    998.00       $0.00        $   998.00
 POA                      Albrightsville, PA

   D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
      applicable, etc.)

          None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

   _X_    The claims below are secured claims for which a § 506 valuation is not applicable, and
          can include: (1) claims that were either (a) incurred within 910 days of the petition date
          and secured by a purchase money security interest in a motor vehicle acquired for the
          personal use of the Debtor, or (b) incurred within 1 year of the petition date and secured
          by a purchase money security interest in any other thing of value; (2) conduit payments;
          or (3) secured claims not provided for elsewhere.

          1. The allowed secured claims listed below shall be paid in full and their liens retained
             until the earlier of the payment of the underlying debt determined under
             nonbankruptcy law or discharge under § 1328 of the Code.

          2. In addition to payment of the allowed secured claim, present value interest pursuant
             to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
             below, unless an objection is raised. If an objection is raised, then the court will
             determine the present value interest rate and amount at the confirmation hearing.

   1. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
      payments on the claim shall cease.


   Name of Creditor        Description of Collateral        Principal      Interest   Total to be
                                                            Balance of      Rate        Paid in
                                                              Claim                       Plan
 PA Dept. of Revenue      State Tax Lien                   $2,797.15       6%         $3,300.46

   E. Secured claims for which a § 506 valuation is applicable. Check one.

    X     None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.


   F. Surrender of Collateral. Check one.

    X     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.


   G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
      one.

     X    None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

                                                 4


Case 5:20-bk-00983-RNO        Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                 Desc
                             Second Amended Plan Page 4 of 7
3. PRIORITY CLAIMS.

   A. Administrative Claims

      1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
         the United States Trustee.

      2. Attorney’s fees. Complete only one of the following options:

          a. In addition to the retainer of $0.00 already paid by the Debtor, the amount of
             $4,500.00 in the plan. This represents the unpaid balance of the presumptively
             reasonable fee specified in L.B.R. 2016-2(c); or

          b. $___________ per hour, with the hourly rate to be adjusted in accordance with the
             terms of the written fee agreement between the Debtor and the attorney. Payment of
             such lodestar compensation shall require a separate fee application with the
             compensation approved by the Court pursuant to L.B.R. 2016-2(b).

      3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                Check one of the following two lines.

           X      None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                  reproduced.


   B. Priority Claims (including certain Domestic Support Obligations).

      Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full unless
      modified under § 9.

               Name of Creditor                           Estimated Total Payment
 IRS                                              $ 15,775.97
 PA Dept of Revenue                               $ 1,972.96
 Berkheimer                                       $    511.31


   C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
      U.S.C. §507(a)(1)(B). Check one of the following two lines.

      X        None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.


4. UNSECURED CLAIMS

   A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
      following two lines.


                                                5


Case 5:20-bk-00983-RNO        Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                Desc
                             Second Amended Plan Page 5 of 7
          X None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.

    B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
       remaining after payment of other classes.


5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

             None. If “None” is checked, the rest of § 5 need not be completed or reproduced.
     X       The following contracts and leases are assumed (and arrears in the allowed claim to be
             cured in the plan) or rejected:

 Name of Creditor         Description of       Monthly Interest Estimated              Total Assume
                           Contract or         Payment  Rate     Arrears               Plan    or
                              Lease                                                  Payment Reject
 EZ Livery              Auto Lease on          $460.00      $0.00      $0.00         $0.00   Reject
 Leasing                2017 Toyota
                        Camry


6. VESTING OF PROPERTY OF THE ESTATE.

    Property of the estate will vest in the Debtor upon
    Check the applicable line:

     X     plan confirmation.
           entry of discharge.
           closing of case:


7. DISCHARGE: (Check one)

    (X)      The debtor will seek a discharge pursuant to § 1328(a).
    ( )      The debtor is not eligible for a discharge because the debtor has previously received a
             discharge described in § 1328(f).


8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.




                                                     6


Case 5:20-bk-00983-RNO            Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                    Desc
                                 Second Amended Plan Page 6 of 7
Payments from the plan will be made by the Trustee in the following order:
 Level 1 Adequate protection payments                       $ -0-
 Level 2 Debtor’s attorney’s fees.                          $ 4,500.00
 Level 3 Domestic Support Obligations                       $ -0-
 Level 4 Priority claims, pro rata                          $18,260.24
 Level 5 Secured claims, pro rata                           $38,888.20
 Level 6 Specially classified unsecured claims              $ -0-
 Level 7 General unsecured claims                           $ -0-
 Level 8 Untimely filed unsecured claims to which the $ -0-
           debtor(s) has/have not objected.
           Subtotal                                                            $61,648.44
           Trustee Commission (8%)                          $ 6,157.56
           Total                                                               $67,806.00

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

   A. Debtor shall submit for distribution by the Standing Chapter 13 Trustee the non-
      exempt net proceeds of his personal injury claim, which occurred in 2016, if any, after
      deduction of all legal fees, costs and expenses, as shall be approved by the Bankruptcy
      Court. Debtor shall submit a minimum of $25,000.00 from the proceeds of his personal
      injury case for distribution under this plan.


Dated: October 13, 2020                   /s/ Vincent Rubino
                                          VINCENT RUBINO, ESQ., Attorney for Debtor



                                          /s/ Mervin Alvin McConney
                                          Mervin Alvin McConney, Debtor


By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                  7


Case 5:20-bk-00983-RNO         Doc 41-2 Filed 10/14/20 Entered 10/14/20 11:25:09                Desc
                              Second Amended Plan Page 7 of 7
